In his motion for rehearing appellant urges that the testimony does not connect him with the theft or concealment of the alleged stolen sugar; also insisting that it is not shown that he knew the sugar if found under his charge, to have been the subject of theft; also that the accomplice witness was not corroborated.
The testimony is short. The manager of the Orange Grocery Company said 26 sacks of sugar were stolen of the value of approximately $7.00 each. Sixteen sacks of said sugar were found in an old outhouse about six miles north of Orange. No one was living at the place where this sugar was located. When the party got to the premises appellant and one Wunsch were sitting on the porch of the building in which the sugar was located. Eight sacks of the sugar were found in the house where appellant's mother lived, his wife and sister being at the house at the time. Truck tracks were followed from the Orange Grocery Company's building to the house of appellant's mother and from there to the place where the 16 sacks were found. It was in testimony that a truck making such tracks as were thus found, was rented about 12 o'clock at night to Mr. Wunsch, who was found on the porch with appellant. An accomplice witness testified fully making out the state's case against appellant. The above is ample corroboration.
Being unable to agree with any of the contentions made in appellant's motion, same will be overruled.
Overruled. *Page 496